Detailed Office Action
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 17, 18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by  Manry, Jr. et al. (US Patent Number 8,643,554).
Regarding claim 1, Manry, Jr. et al. disclose an antenna system (figs. 1, 2, 7) comprising: a ground conductor (710, fig. 7) comprising an electrically-conductive material; a substrate (110, 720, fig. 7) having a dielectric constant; a pair of dipole conductors  (120, fig. 7) disposed such that at least a portion of the substrate is disposed between the ground conductor and the pair of dipole conductors, each of the pair of dipole conductors being a planar conductor; a pair of energy couplers (150, fig. 7) each electrically connected to a respective one of the pair of dipole conductors; and a pair of isolated lobes (140, fig. 7) comprising electrically-conductive material and being electrically separate from the pair of dipole conductors and the pair of energy couplers, each of the pair of isolated lobes (140, fig. 7) being disposed between a respective one of the pair of dipole conductors and the ground conductor, a second portion of a second perimeter of each of the pair of isolated lobes being shaped similarly to a corresponding first portion of a first perimeter of each respective one of the pair of dipole conductors, the 
Regarding claim 4, Manry, Jr. et al. disclose an antenna system (figs. 1, 2, 7), wherein each respective dipole conductor of the pair of dipole conductors is configured to emit an electric field along the corresponding first portion of the first perimeter, of the respective dipole conductor, at a first angle relative to a first plane of the respective dipole conductor, and wherein each respective isolated lobe is configured and disposed such that the first angle is substantially equal to a second angle from the corresponding first portion of the first perimeter to the second portion of the second perimeter, relative to the first plane, in a second plane transverse to the first plane (figs. 1, 2).  
Regarding claim 17, Manry, Jr. et al. disclose an antenna system (figs. 1, 2),
wherein the pair of dipole conductors is a first pair of dipole conductors, the pair of energy couplers is a first pair of energy couplers, and the pair of isolated lobes is a first pair of isolated lobes, the antenna system further comprising: a second pair of dipole conductors disposed orthogonally to the first pair of dipole conductors; a second pair of energy couplers each electrically connected to a respective one of the second pair of dipole conductors; and a second pair of isolated lobes comprising electrically-conductive material and being electrically separate from the second pair of dipole conductors and the second pair of energy -26- 10034-1317FO1USQualcomm Ref. No. 184968 couplers, each of the second pair of isolated lobes being disposed between a respective one of the second pair of dipole conductors and the ground conductor (fig. 1, 2).  
Regarding claim 18, Manry, Jr. et al. disclose an antenna system (figs. 1, 2),
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,  3, 11, 13  are rejected under 35 U.S.C. 103 as being unpatentable over  Manry, Jr. et al. (US Patent Number 8,643,554).
.  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Manry, Jr. et al. (US Patent Number 8,643,554) in view of  Ho et al.. (US Patent Number 6,342,866).
 Regarding claims 14 – 16, Manry, Jr. et al. disclose all the limitations discussed above except the  antenna system wherein the pair of energy couplers comprises respective portions of respective coaxial transmission lines (claim 14); the antenna system wherein the pair of isolated lobes is a first pair of isolated lobes, the antenna system further comprising a second pair of isolated lobes each disposed between a respective one of the first pair of isolated lobes and the ground conductor, and wherein the second pair of isolated lobes is disposed less than one-twentieth of a particular .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 5 – 10, 12  are rejected under 35 U.S.C. 103 as being unpatentable over  Manry, Jr. et al. (US Patent Number 8,643,554) in view of Fabrega Sanchez et al. (USPTPUB 2019/0123425).
Regarding claims 5 – 10, 12, Manry, Jr. et al. disclose all the limitations of the claims except the antenna system further comprising a plurality of isolated proximate conductors that are electrically separate from the pair of dipole conductors, the pair of energy couplers, and the pair of isolated lobes, wherein for each member of the pair of dipole conductors and the pair of isolated lobes there is a pair of the plurality of isolated proximate conductors laterally displaced from, and disposed on opposite sides of a centerline of, the respective member (claim 5); the antenna system wherein in the second plane, each of the pair of isolated proximate conductors are laterally displaced from the respective member by a similar distance (claim 6); the antenna system  wherein the pair of isolated lobes is a first pair of isolated lobes, the antenna system further comprising a second pair of isolated lobes each disposed between a respective one of the first pair of isolated lobes and the ground conductor and each having a third portion of a third perimeter shaped similarly to the second portion of the second perimeter of the respective one of the first pair of isolated lobes, and wherein the third portion of the third perimeter is disposed substantially at the second angle relative to the first plane (claim 7); the antenna system, wherein the pair of dipole conductors is disposed in a first layer of the antenna system and the pair of isolated lobes is disposed in a second layer of the antenna system, the antenna system further comprising an isolated proximate conductor that is electrically separate from the pair of dipole conductors, the pair of energy couplers, and the pair of isolated lobes, and that is  (claim 8); the antenna system, wherein the isolated proximate conductor is a first isolated proximate conductor disposed in the first layer of the antenna system, the antenna system further comprising a second isolated proximate conductor disposed in the second layer of the antenna system (claim 9); the antenna system, wherein each dipole conductor of the pair of dipole conductors has a length of about a quarter of a particular wavelength, wherein the first isolated proximate conductor is disposed within a tenth of the particular wavelength of a respective one of the pair of dipole conductors, and wherein the second isolated proximate conductor is disposed within the tenth of the particular wavelength of a respective one of the pair of isolated lobes (claim 10); the antenna system, wherein the isolated proximate conductor is rectangular (claim 11).  
  However, Fabrega Sanchez et al., in the same field of endeavor, disclose   an  antenna system (fig. 19) further comprising a plurality of isolated proximate conductors that are electrically separate from the pair of dipole conductors, the pair of energy couplers, and the pair of isolated lobes, wherein for each member of the pair of dipole conductors and the pair of isolated lobes there is a pair of the plurality of isolated proximate conductors laterally displaced from, and disposed on opposite sides of a centerline of, the respective member (paragraph 0012); the antenna system (fig. 19) wherein in the second plane, each of the pair of isolated proximate conductors are laterally displaced from the respective member by a similar distance (paragraph 0012); the antenna system  (fig. 19) wherein the pair of isolated lobes is a first pair of isolated lobes, the antenna system further comprising a second pair of isolated lobes each disposed between a respective one of the first pair of isolated lobes and the ground .




Allowable Subject Matter
Claims 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number is (571)272-1804.  The examiner can normally be reached on Monday-Thursday 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/JEAN B JEANGLAUDE/           Primary Examiner, Art Unit 2845